Memorial Towers ASSET MANAGEMENT AGREEMENT This ASSET MANAGEMENT AGREEMENT (this “Agreement”) is dated as of this 18th day of December, 2007, between RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company (the “Owner”), and RESOURCE REAL ESTATE MANAGEMENT, LLC, a Delaware limited liability company (the “Manager”), with reference to the following facts: RECITALS A.Owner is the owner of a 112-unit multifamily project (the “Property”) commonly known as Memorial Towers located in Houston, Texas. B.
